Citation Nr: 0840497	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for right 
acromioclavicular (AC) joint degenerative joint disease, 
status post rotator cuff tear.  

2.  Entitlement to service connection for left shoulder 
disorder, status post rotator cuff repair.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for a 
right and left shoulder disability, as well as a low back 
disability.  

The veteran submitted a timely notice of disagreement and 
substantive appeal as to the issues listed above.  However, 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, with right radiculopahty, 
was established in a May 2008 rating decision.  Therefore, 
that issue is no longer on appeal.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.  

This claim was previously before the Board in December 2006, 
at which time the Board remanded the claim for additional 
development.  All requested development has been conducted 
and the claim is now before the Board for final review.  


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has right acromioclavicular joint degenerative joint disease, 
status post rotator cuff tear, which is due to any incident 
or event in military service, and degenerative joint disease 
was not manifested within one year after his separation from 
active service.  

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a left shoulder disorder, status post rotator cuff 
repair, which is due to any incident or event in military 
service.   


CONCLUSIONS OF LAW

1.  Right acromioclavicular joint degenerative joint disease, 
status post rotator cuff tear, was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  

2.  A left shoulder disorder, status post rotator cuff 
repair, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in April 2003 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claims, and of the veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from January 2003 to 
September 2005, in addition to medical records from private 
physicians who have treated the veteran since service.  The 
veteran was also afforded a VA examination in April 2008.  

The Board notes this claim was previously remanded in order 
for the veteran to obtain medical records relating to a 
Workers Compensation claim involving a low back problem.  In 
a January 2007 letter, the RO requested the veteran provide 
information in order to facilitate a search for the records; 
however, the veteran did not respond to the RO's request and 
he reported, at the April 2008 VA examination, that he was 
unable to obtain any additional records.  

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Service connection is currently in effect for post-traumatic 
stress disorder, evaluated as 50 percent disabling; 
degenerative disc disease of the lumbosacral spine with right 
radiculopathy, rated at 10 percent; and a residual shrapnel 
wound scar of the right knee, rated at zero percent.

The veteran is seeking service connection for right and left 
shoulder disabilities which he believes resulted from his 
military service.  He specifically attributes his current 
disabilities to the heavy lifting he was required to perform 
during service.  The veteran has asserted that he served in 
the Artillery, and was required to rapidly and repeatedly 
lift and transfer heavy boxes of ammunition.  His DD Form 214 
MC confirms his assignment as a field artillery batteryman, 
and that he served for one year and one month in the Republic 
of Vietnam.  He has also asserted that his shoulders suffered 
a lot of stress from working with heavy weapons.  The veteran 
has reported that each time the weapons recoiled, they 
vibrated and pulled his right shoulder, and he had to perform 
those duties for hours at a time.  

Due to the similar evidence related to these claims and the 
similar disposition of the issues, the Board will address 
them in common discussion.  

The service medical records do not contain any complaints, 
treatment, or findings related to a right or left shoulder 
disability.  In fact, the veteran's upper extremities were 
normal on clinical evaluation at entrance and separation from 
service, in July 1966 and February 1970, respectively.  The 
Board notes the veteran reported having swollen or painful 
joints at the February 1970 separation examination; however, 
he also reported that he did not have a painful or "trick" 
shoulder at that time.  

The first time the veteran is shown to have a right shoulder 
problem was in 1992, when he began complaining of weakness 
and pain in his right shoulder which had persisted for three 
years.  He reported that he had injured his arm while digging 
post holes and putting up a fence.  He reported having 
intermittent pain before that time, but never to that degree.  
X-rays revealed degenerative changes in the AC joint, and a 
right rotator cuff tear.  He underwent right rotator cuff 
repair in October 1992.  See private medical records dated 
from 1987 to 2001.  The next time the veteran is shown to be 
complaining of a right shoulder problem was in January 2003, 
when he presented for treatment at VA complaining of chronic 
right shoulder pain, with a history of degenerative joint 
disease.  Examination revealed limited range of motion, and 
the assessment was chronic right shoulder pain with a history 
of degenerative joint disease.  

As to the left shoulder, the first time the veteran is shown 
to have a problem was in January 2003, when he presented to 
establish treatment at the VA Medical Center (VAMC) in 
Alturas, California.  He complained of chronic left shoulder 
pain, with associated paresthesias down his left arm to his 
elbow and neck.  Objective examination revealed limited range 
of motion in his left shoulder joint.  An X-ray and MRI of 
the veteran's left shoulder revealed a complete tear in his 
rotator cuff, with severe degenerative changes in the AC 
joint.  There was also evidence of a ruptured biceps tendon 
in his left arm.  In July 2003, the veteran reported that he 
had been having left shoulder pain for about a year.  He 
reported that, when he was shoveling snow, he had felt a 
sudden snap and heard a pop.  He reported having limited 
range of motion in his left shoulder since that time.  
Surgical repair of the left rotator cuff was performed at the 
VAMC in July 2003.

The veteran was afforded a VA examination in April 2008 in 
order to determine whether his current right and left 
shoulder disabilities are related to his military service.  
With regard to the right shoulder, the VA examiner noted the 
veteran's medical history as outlined above.  The examiner 
also noted the veteran's report of injury to his right 
shoulder during service due to heavy lifting and operating 
artillery and carrying equipment and ammunition.  He also 
provided a post-service medical history relating to his right 
shoulder.  In this regard, the veteran reported suffering 
from severe right shoulder pain within weeks or months after 
discharge from service, due to lifting something at work.  He 
reported working in a supermarket warehouse for the first six 
years after service, and thereafter working on a ranch and as 
a carpenter for many years.  

After examining the veteran and reviewing the claims file, 
the VA examiner diagnosed the veteran with right shoulder 
degenerative disease, status post surgery for rotator cuff 
tear.  The examiner opined that it is less likely as not that 
the veteran's right shoulder disability is related to his 
military service.  In making this determination, the VA 
examiner provided a detailed rationale based upon a 
compilation of knowledge from recognized authorities and 
epidemiological studies.  The VA examiner specifically noted 
that the veteran's history reveals that his post-service 
movements were often similar to the in-service lifting and 
twisting he reported, and that the history and available 
records do not show serious acute or direct tissue injuries 
to account for his shoulder problems.  As a result, the 
examiner stated that the veteran's problems are likely 
cumulative-use related.  In this context, the examiner noted 
that multiple epidemiological studies reveal rotator cuff 
injuries are most common in repetitive motions with the arm 
held over the head, as with carpentry work.  He noted, 
however, that the veteran does not claim having done this 
type of overheard lifting or work during service.  

The examiner noted the veteran's report of suffering from 
right shoulder pain during service and thereafter, but not 
complaining of such until it became severe.  The examiner 
noted, however, that there was no specific injury causing his 
right shoulder problems when he complained 20 years after 
service, and he also noted that the veteran had done 20 more 
years of hard physical civilian work by that time.  In sum, 
the VA examiner determined there was less than a 50 percent 
probability that his current right shoulder disability is 
related to his military service.  

With regard to the veteran's left shoulder disability, the VA 
examiner noted that the evidence shows the veteran suffered a 
left shoulder injury while drilling on the job in July 2002.  
The examiner also noted there was evidence of record which 
suggested the veteran's left shoulder disability may be 
related to a cervical spine disability.  The veteran reported 
that he believes his left shoulder disability is secondary to 
his right shoulder disability, but he did not intend to file 
a claim for such at the time.  The VA examiner diagnosed the 
veteran with left rotator cuff tear and biceps tendon 
rupture, and opined that the veteran's left shoulder 
disability was not caused by, and is not a result of, 
military service.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the grant of service connection for a 
right or left shoulder disability.  In making this 
determination, the Board finds most probative the opinions 
rendered by the April 2008 VA examiner.  In rendering his 
opinions, the VA examiner relied upon the history provided by 
the veteran, physical examination of the veteran, review of 
the claims file, his medical expertise, and a review of 
independent medical research.  The Board also notes the 
examiner provided a complete and detailed explanation to 
support his opinion, specifically addressing why he did not 
believe the veteran's current diagnoses are related to 
military service.  In this context, the Board finds it 
probative that the VA examiner specifically identified the 
historical and current clinical evidence which supported his 
conclusion, as well as the independent medical research which 
supported his conclusion.  The Board also finds probative 
there is no competent medical evidence of record to rebut the 
VA examiner's conclusion.  

Because the most probative and competent medical evidence 
preponderates against a finding that the veteran's current 
right and left shoulder disabilities are due to his military 
service, to include any injury claimed to have been incurred 
therein, the veteran's claim in this regard must be denied.  
The only evidence of record showing the veteran's right and 
left shoulder disabilities are due to military service is the 
veteran's own statements as to his belief; however, there is 
no indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  We recognize that lay statements may be competent to 
support a claim as to lay-observable events or lay-observable 
disability or symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  However, the determination as to causation 
and nexus in this case requires sophisticated, professional 
opinion evidence, as discussed above.

The Board expresses its high regard for the veteran, as a 
Marine who served in Vietnam and was awarded, among other 
decorations, the Vietnam Service Medal, the Combat Action 
Ribbon, and the Purple Heart Medal.  We do not doubt that he 
sincerely believes his right and left shoulder disabilities 
are a result of the duties he performed during active 
military service.  However, there is no contemporaneous 
medical evidence of a right or left shoulder disability 
during service or for more than 20 years thereafter.  In 
weighing the evidence in support of and against the veteran's 
claim, the Board finds this gap of many years militates 
against a finding that any injury to his shoulder during 
service resulted in a chronic disorder, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1331 (2006)Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has also considered whether presumptive service 
connection for arthritis, or degenerative joint disease of 
the AC joint, is available in this case.  However, there is 
no evidence of degenerative changes in the veteran's right 
shoulder until more than 20 years after he was separated from 
service.  Therefore, presumptive service connection is not 
warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the veteran's claims of service connection for right AC joint 
degenerative joint disease, status post rotator cuff tear, 
and a left shoulder injury, status post rotator cuff repair.  
There is no reasonable doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for right acromioclavicular 
(AC) joint degenerative joint disease, status post rotator 
cuff tear, is denied.

Entitlement to service connection for left shoulder disorder, 
status post rotator cuff repair, is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


